DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received on July 8, 2022. 
	Claim 14 is amended.  Claims 14-17 are pending and have been examined.
Claim Objections
Claim 14 is objected to because of the following informalities:   Applicant has recited "the transaction data comprises a location an object of consent stored on the blockchain."  A preposition is needed here.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a certain method of organizing human activity, legal agreements -without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 14-17 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 14 is defined as:
A method of modifying state based upon a proposed object of consent, comprising: receiving transaction data, wherein the transaction data comprises an object of consent; creating a unique agreement object based at least in part upon the received transaction data, wherein the unique agreement object has a first state; adjusting a state of the unique agreement object from the first state to a second state; determining one or more signing tasks associated with the unique agreement object; determining whether a signature object is associated with the signing tasks associated with the unique agreement object; registering the signature object, wherein the signature object is associated with an act of consent as to the object of consent by a signing user; associating the signature object with the unique agreement object; and transitioning the agreement object from the second state to a third state when it is determined that all required signature objects for the unique agreement object have been satisfied.
The abstract idea steps recited in claim 14 are those which represent a certain method of organizing human activity, a legal interaction. This is because the steps, as articulated below from Applicant's claim language define steps to make and record an agreement, in other words, a contract.  
 	The steps of the legal interaction as articulated from Applicant's claim language are as follows.  First, one could modify a state based on a proposed object of consent, mentally, but deciding that an object is a different state.  One could receive transaction data mentally through observation.  One could then create a unique agreement object based on the transaction data, by for example writing a contract on paper or speaking a proposed agreement to someone.  One could then adjust the agreement object to a second state by, upon receiving acceptance, or an amendment, changing the agreement object.  One could then perform signing tasks mentally by having someone agree, as a signature is only a symbol of acceptance of an agreement.  One could also sign paper.  One could then register the signature object by telling someone else about the object or filing the paper in a registry, or even writing in a registry about the paper.  Then, one could transition the agreement object to a third state by observing and judging, mentally, that the signature objects have been satisfied (all parties have signed) and determine that the agreement is executed.  One could then associate the signature object with the unique agreement object mentally by determining that they are related (through making a mental judgment).  Therefore, under a broadest reasonable interpretation, the steps of claim 14 represent a certain method of organizing human activity.  Alternatively, the steps represent a mental process because they could be performed mentally or with pen and paper.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 14 recites the following additional elements:
by a template object 
location of an object stored on the blockchain
loading an agreement object process model into a process engine within a blockchain, where the process engine stores data and data locations within the blockchain;
registering with the blockchain
associating objects by sending location of one object to another object
These elements are merely instructions to apply the abstract idea to a computer because the template object is under a broadest reasonable interpretation a computer software object (like a block of code) that hosts a template, or a way (with no further definition) of inputting information. Then, the process model into a process engine within a blockchain is merely instructions to apply the abstract idea of coming to an agreement to a blockchain.  Likewise, registering with the blockchain, similar or equivalent to uploading or writing to the blockchain, is merely using blockchain as a distributed ledger, which is using blockchain in its ordinary capacity.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The reasoning from prong 2 is carried over and applied in step 2B.  Therefore, Applicant's additional elements in combination are not significantly more than the abstract idea.  
Per the dependent claims:
	Claim 15 further defines the abstract idea of claim 14 because one could mentally perform one operation other than the signing task, such as due diligence or verifying a market price (depending on what's in the contract).  
	Claim 16 further defines the abstract idea of claim 15 because one could trigger an execution process mentally by deciding to execute the terms of the agreement, for instance completing a transaction.
	Claim 17 further defines the abstract idea of storing a representation because one could write a copy of the agreement on paper.  The use of blockchain was previously analyzed in claim 14 and therefore is not a practical application in claim 17, not significantly more.
Therefore, claims 14-17 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al., US PGPUB 2020/0034919 A1 ("Qiu") in view of Vouk et al., US PGPUB 2020/0007581 A1 ("Vouk").
Per claim 14, Qiu teaches A method of modifying state based upon a proposed object of consent, comprising in par 042: "FIG. 1 shows a blockchain-based service rental method, according to an implementation of the present specification. The method is applied to a rental service system and includes the following steps:"  A rental method under a broadest reasonable interpretation is modifying state based on a proposed object of consent because the rental modifies who can temporarily have the object and the proposed object is the rental agreement.  Examiner further notes that the preamble is not further limiting where the claim contains sufficient structure or steps to perform the functions.  The preamble is intended use.
Qiu then teaches receiving transaction data by a template object, wherein the transaction data comprises… an object of consent…; creating a unique agreement object based at least in part upon the received transaction data, wherein the unique agreement object has a first state; par 037: "After the user passes credit risk assessment of the rental service system, the electronic rental contract may be automatically created for the user based on a preconfigured electronic rental contract template and related house information (for example, a rental period and a rent)."   Receiving transaction data by a template object is taught in par 034 where a rental request is initiated by the user "is received."  The first state is the received proposed contract, under a broadest reasonable interpretation.  
Qiu does not teach a location an object of consent stored on the blockchain; loading an agreement object process model into a process engine within a blockchain, wherein the process engine stores data and data locations within the blockchain; adjusting a state of the unique agreement object from the first state to a second state; determining one or more signing tasks associated with the unique agreement object; registering with the blockchain the signature object, wherein the signature object is associated with an act of consent as to the object of consent by a signing user; and transitioning the agreement object from the second state to a third state when it is determined that all required signature objects for the unique agreement object have been satisfied.
Vouk teaches governance policies for generating a data block for a hash-linked chain of blocks.  See Abstract.
Vouk teaches a location an object of consent stored on the blockchain in par 040 where block zero teaches a location, and the governance policy is an object of consent, and block zero is on the blockchain.  See par 040.  "According to various embodiments, when the blockchain is initialized by the blockchain admin 110, the blockchain admin 110 may encode governance policies for the blockchain within a data block such as the genesis data block (block 0) of the blockchain."
Vouk teaches loading an agreement object process model into a process engine within a blockchain; wherein the process engine stores data in par 045: "The blockchain architecture configuration of FIG. 2A may process and execute program/application code 220 via one or more interfaces exposed, and services provided, by blockchain platform 212. The code 220 may control blockchain assets and may be operated according to (in obeyance of) governance policies that are stored on the blockchain. For example, the code 220 can store and transfer data, and may be executed by nodes 204-210 in the form of a smart contract and associated chaincode with conditions or other code elements subject to its execution."  Vouk then teaches and data locations within the blockchain in par 063 where modifications are stored in "subsequent blocks" on the blockchain, which are under a broadest reasonable interpretation data locations because they are located relative to previous blocks.  See par 063: "Meanwhile, modifications to the governance policies (e.g., additions, deletions, mutations, etc.) may be stored in subsequent blocks 424 of the blockchain 422 as a transaction."  Under a broadest reasonable interpretation, Vouk discloses the term loading as blockchain assets controlled and operated according to policies on the blockchain.  
Object, engine, and model are nonce terms and Vouk teaches the actual functions of the terms.  They are under a broadest reasonable interpretation anything which performs the functions recited by Applicant.  
Vouk then teaches adjusting a state of the unique agreement object from the first state to a second state par 051: "The proposal is a request to invoke a chaincode function so that data can be read and/or written to the ledger (i.e., write new key value pairs for the assets). The SDK may serve as a shim to package the transaction proposal into a properly architected format (e.g., protocol buffer over a remote procedure call (RPC)) and take the client's cryptographic credentials to produce a unique signature for the transaction proposal."  By writing new data to the ledger, the state is adjusted from a first state to a second state.  Vouk does not need to teach Applicant's generic, high level terms literally because Vouk teaches the same function under a broadest reasonable interpretation of Applicant's claims.  
Vouk then teaches determining one or more signing tasks associated with the unique agreement object in par 052: "The endorsing peer node 231 may take the transaction proposal inputs as arguments to the invoked chaincode function. The chaincode is then executed against a current state database to produce transaction results including a response value, read set, and write set. However, no updates are made to the ledger at this point. In 242, the set of values, along with the endorsing peer node's 231 signature is passed back as a proposal response 242 to the SDK of the client 240 which parses the payload for the application to consume."  The proposal response under a broadest reasonable interpretation is a determination one or more singing tasks because it is a proposal to perform an operation on that channel.  See par 052.  The determining is done when the signature is passed back to the proposal response, under a broadest reasonable interpretation of Applicant's claims.  Vouk teaches this limitation.
Vouk then teaches determining whether a signature object is associated with the signing tasks associated with the unique agreement object in par 053 where the peers signatures and proposal responses (the signature object and signing tasks) are inspected and verified to see if the proposal response is the same.  This determines under a broadest reasonable interpretation whether the signature object is associated with the signing tasks, associated with the unique agreement object because the unique agreement is when the proposal responses are the same.  This teaches agreement because responses being the same are an agreement.  
Vouk then teaches registering with the blockchain the signature object, wherein the signature object is associated with an act of consent as to the object of consent by a signing user in par 053: "In response, the application of the client 240 inspects/verifies the endorsing peers signatures and compares the proposal responses to determine if the proposal response is the same. If the chaincode only queried the ledger, the application would inspect the query response and would typically not submit the transaction to the ordering node service 234. If the client application intends to submit the transaction to the ordering node service 234 to update the ledger, the application determines if the specified endorsement policy has been fulfilled before submitting the transaction (i.e., did all peer nodes necessary for the transaction endorse the transaction)."  The comparison and the "if" something is the same performs registering.  Vouk teaches this step as one ordinarily skilled in the art would recognize under a broadest reasonable interpretation of Applicant's claims.  
Vouk then teaches associating the signature object with the unique agreement object by sending the location of the signature object to the agreement object in par 054 where the transaction proposal and response is sent to the ordering node which is ordered chronologically and then blocks are created per channel.  The blocks created are the location of the signature object to the agreement object because the blocks are "transaction" blocks, where transactions teach agreements.  See par 054: "After successful inspection, in step 243 the client 240 assembles endorsements into a transaction and broadcasts the transaction proposal and response within a transaction message to the ordering node 234. The transaction may contain the read/write sets, the endorsing peers signatures and a channel ID. The ordering node 234 does not need to inspect the entire content of a transaction in order to perform its operation, instead the ordering node 234 may simply receive transactions from all channels in the network, order them chronologically by channel, and create blocks of transactions per channel."
Vouk then teaches and transitioning the agreement object from the second state to a third state when it is determined that all required signature objects for the unique agreement object have been satisfied in par 055: "The blocks of the transaction are delivered from the ordering node 234 to all peer nodes 231-233 on the channel. The transactions 244 within the block are validated to ensure any endorsement policy is fulfilled and to ensure that there have been no changes to ledger state for read set variables since the read set was generated by the transaction execution. Transactions in the block are tagged as being valid or invalid. Furthermore, in step 245 each peer node 231-233 appends the block to the channel's chain, and for each valid transaction the write sets are committed to current state database. An event is emitted, to notify the client application that the transaction (invocation) has been immutably appended to the chain, as well as to notify whether the transaction was validated or invalidated."  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the blockchain contract teaching of Qiu with the agreement process model in a blockchain, signing tasks, registering with the blockchain, and transitioning the agreement object to a state teaching of Vouk, because Vouk teaches 
Governance policies are critical to a blockchain because they formalize mechanisms for creating, updating, and abandoning elements of the blockchain. In particular, the governance rules enable a blockchain network to fix issues as needed. Such fixes can address fraud and hacks, and also ensure that members are satisfied with the system. Conventionally, governance rules are agreed to and managed socially (off-chain). However, the governance rules agreed to off-chain are static, not enforceable by members other than an admin, and they are not modifiable. As such, what is needed is a better way for governing a blockchain.

Par 003. Vouk's teaching allows for modifiable governance rules that are enforceable on the chain.  This would enable decentralized parties to fix issues as needed through the blockchain.  Vouk's teaching would, by modifying Qiu, allow for a more flexible modifiable system, which would motivate one ordinarily skilled in the art to modify Qiu with Vouk.  For these reasons, one would be motivated to modify Qiu with Vouk.  
	Per claim 15, Qiu and Vouk teach the limitations of claim 14, above.  Qiu does not teach at least one operation other than the signing task is selectively performed prior to the transitioning the unique agreement object to the third state.
	Vouk teaches at least one operation other than the signing task is selectively performed prior to the transitioning the unique agreement object to the third state in par 054: "After successful inspection, in step 243 the client 240 assembles endorsements into a transaction and broadcasts the transaction proposal and response within a transaction message to the ordering node 234. The transaction may contain the read/write sets, the endorsing peers signatures and a channel ID. The ordering node 234 does not need to inspect the entire content of a transaction in order to perform its operation, instead the ordering node 234 may simply receive transactions from all channels in the network, order them chronologically by channel, and create blocks of transactions per channel."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the blockchain contract teaching of Qiu with  at least one operation other than the signing tasks selectively performed prior to the transitioning teaching of Vouk, because Vouk teaches 
Governance policies are critical to a blockchain because they formalize mechanisms for creating, updating, and abandoning elements of the blockchain. In particular, the governance rules enable a blockchain network to fix issues as needed. Such fixes can address fraud and hacks, and also ensure that members are satisfied with the system. Conventionally, governance rules are agreed to and managed socially (off-chain). However, the governance rules agreed to off-chain are static, not enforceable by members other than an admin, and they are not modifiable. As such, what is needed is a better way for governing a blockchain.

Par 003. Vouk's teaching allows for modifiable governance rules that are enforceable on the chain.  This would enable decentralized parties to fix issues as needed through the blockchain.  Vouk's teaching would, by modifying Qiu, allow for a more flexible modifiable system, which would motivate one ordinarily skilled in the art to modify Qiu with Vouk.  One would also be motivated by Vouk because by performing this operation, as taught in par 054, on the entire content of a transaction would not need to be inspected.  This would enable faster speed with transactions because they could be received from all nodes of a channel, as taught in par 054.  For these reasons, one would be motivated to modify Qiu with Vouk.  
	Per claim 16, Qiu and Vouk teach the limitations of claim 14, above.  Qiu further teaches triggering an execution process associated with the unique agreement object after transitioning the unique agreement object to the third state in par 092: "In the present specification, after the electronic rental contract is successfully recorded and stored in the distributed blockchain database, a rental transaction between the lessee and the lessor has been concluded, and the lessee can perform the electronic rental contract based on a contract in the electronic rental contract."
	Per claim 17, Qiu and Vouk teach the limitations of claim 14, above.  Qiu further teaches triggering the execution process includes storing a representation of the unique agreement object at the third state within the blockchain. In pars 092-093: "In the present specification, after the electronic rental contract is successfully recorded and stored in the distributed blockchain database, a rental transaction between the lessee and the lessor has been concluded, and the lessee can perform the electronic rental contract based on a contract in the electronic rental contract.  In a shown implementation, the lessor may further generate a performance record of the lessee by using the lessor client software based on the actual performance of the lessee for the electronic rental contract and upload the generated performance record onto the service management subsystem."
	Therefore, claims 14-17 are rejected under 35 USC 103.  
Response to Remarks 
35 USC 101
	Applicant first argues on page 1 of remarks that " the Claims are not directed to the abstract idea judicial exception. The identified abstract idea is simply a restatement of Claim 14 without the blockchain limitations. This is not an articulation of an abstract idea."  This is not persuasive: By using Applicant's claim language to show that Applicant has claimed an abstract idea (relating to contracts), Examiner has articulated an abstract idea. 
	Applicant states that " Examiner does not address the utilization of a blockchain, which contradicts this assertion."  This was addressed in prong 2 because blockchain is applied to the mental process / human activity  of determining a contract.  The abstract idea remains because Applicant's claims recite creating a contract.
	Applicant argues that these steps are to "improving digital agreements," however the specification sections asserted, pars 005 and 007, describe digital agreements generally and at a high level.  Examiner cannot determine that Applicant has improved specific technology because such digital agreements include a word processing agreement or a "verbal" agreement.  Further, on page 2, Applicant states that existing systems cannot determine the identity of a user in a signed agreement, but the claimed solution is to use blockchain at an applied level.  This is not an improvement but a use of existing technology in its ordinary capacity, applied to an abstract idea.  Applicant continues to mix the abstract idea and additional elements on page 2 where Applicant states "These problems could not be resolved using pen and paper, and Examiner has not identified how they could be."
	Applicant then makes conclusory statements that " the Claims utilize specific aspects of a blockchain to create a technological solution to the technological problems."  First, Applicant did not identify the technical problems but merely made general statements about problems with "digital agreements" which is a high level description that includes anything done with an agreement on a computer.  Applicant then makes statements about "storing some of the utilized data and its locations throughout the blockchain, both parties can be assured that the signatures on the agreement are in fact by the expected party" as an improvement without specification support that this is in fact an improvement.  These are merely post hoc applicant arguments that lack evidentiary support from the original disclosure.  Applicant describes how " the "transitioning" step of Claim 14 transitions the state of the agreement object 'when it is determined that all required signature objects for the unique agreement object have been satisfied.'"   This merely repeats claim language and is a part of the abstract idea at any rate because in other words Applicant is stating that a contract has been signed by both parties is now an enforceable agreement.  Applicant has not shown specifically what technical improvement was achieved here.  
	Applicant continues to make unsupported (by the specification) Applicant arguments on page 3 with statements about security of data which, again, because Blockchain is cryptography, is a part of using blockchain in its ordinary capacity.  Unsupported arguments continue when Applicant addresses Prong 2 (where Blockchain is properly analyzed by Examiner).  Applicant states that " the prior art digital agreement systems were not previously capable of performing" without evidentiary support (ie support from the original disclosure).  Applicant then uses generic terms such as "system" to describe prior art, which as a system is a nonce word as it refers to nothing specific: " Prior systems could only verify approval for 'an entire agreement rather than a portion thereof or particular object of consent.'"  To show an improvement, which Applicant has not, Applicant should show a "technical explanation" in the specification that provides "sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement."  MPEP 2106.05(a).  Here, generic statements about prior art "digital agreements" do not show that Applicant's blockchain elements provide an improvement as understood in the MPEP.  Therefore, this argument is unpersuasive.  
	Contrary to Applicant's assertion, Applicant is only using blockchain (and attendant computers, necessary to run blockchain) as a tool to provide security and store data.  See Applicant argument for step 2B.  This is much like using a computer for increased processing speed; it is what computers do and therefore one gets a benefit from using them.  See MPEP 2106.05(f)(2).  Examiner has shown this above and Applicant has not overcome this because the statements in the specification are generic as to improvements particularly in referring to vague "digital agreements" which could cover any agreement done on a computer.  From a common sense perspective, this covers anything from a contract written on Microsoft Word to clickwrap.  Applicant cannot identify a particular area of improvement by waving generally to a legal interaction that happens on computers and then arguing without sufficient specification support, that there are technical improvements.  Therefore, the 101 rejection is maintained.
35 USC 103
	Applicant argues that Qui does not teach elements, Examiner disagrees.  A broadest reasonable interpretation, applied to all limitations above, is explained above, with numerous clarifications.  The response to remarks where Applicant states that Qui or Vouk does not teach an element is incorporated into the rejection above.  Any further clarification can occur in an interview.  Applicant further stated that Qui and Vouk do not teach "numerous" elements; in fact, they teach all elements.  Most of the arguments, though moot, are addressed in the arguments above.  The combination of Qui and Vouk is asserted against Applicant's claims.  
	Applicant's argument against the combination statement is unpersuasive.  This is because Vouk provides a benefit one ordinarily skilled in the art would recognize.  Qui, clearly, is about rental agreements on blockchain.  Vouk, clearly, is about certain agreement related techniques on blockchain.  Applicant seems confused because Examiner is using "Applicant's words" but Applicant must recall that Examiner has asserted Vouk as teaching these elements.  So Vouk teaches Applicant's words.  Examiner further suggests that this is a common way of writing a motivation statement, and moreover, the actual motivation is not in using "Applicant's words."  Examiner's explanation of motivation is complete and clear, if further explanation is needed, an interview can be scheduled so that Examiner can help to clear up any confusion.  Applicant does not understand how Vouk, which teaches adding elements to blockchain using specific steps, "modifies" or makes a blockchain element more "flexible."  By following these steps one can add blocks to the system to follow a changing agreement (the proposal taught in Vouk).  One ordinarily skilled would be motivated by this, and therefore the motivation statement is valid.  The explanation was sufficient because Vouk had an explicit teaching, suggestion, or motivation (TSM) as cited to Applicant, which Applicant did not address.  Instead, Applicant expressed that "there is no explanation."  Examiner refers Applicant to the TSM.
 	103 rejection maintained.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689